Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 1 – 17 and 19 – 21 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments (see Response received 14 January 2022 pages 7 – 8) have been fully considered and are found persuasive.  In particular, the prior art including the teachings of Chenard, Sun, Yassin, Brown, Chefalas, Ma and Lim does not fairly teach or suggest notifying the server when a timepoint, received before the device presents the content data, is reached during playback and, in response, the server sending additional content to interrupt the presentation of content data as characterized by Claims 1, 9 and 15.
Examiner further presents Haeuser et al., US Pub. 2007/0283384 A1 as teaching that, at an ad insertion point in a first video stream, a request can be issued to the advertisement server for one or more advertisements, ([0045]).  However, Haeuser does not clearly disclose that the request to the advertisement server is performed at a predetermined timepoint during playback.
Examiner further presents Hayward, US Pub. 2004/0051812 A1 as teaching client requesting a new advertisement from an advertisement system at periodic intervals, ([0060]).  However, Hayward does not cure the deficiencies in the prior art described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haeuser et al., US Pub. 2007/0283384 A1 teaches that an ad insertion point in a first video stream, a request can be issued to the advertisement server for one or more advertisements, ([0045]).
Hayward, US Pub. 2004/0051812 A1 teaches client requesting a new advertisement from an advertisement system at periodic intervals, ([0060])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/CYNTHIA M FOGG/Examiner, Art Unit 2421